Title: Thomas Jefferson to Patrick Gibson, 11 August 1819
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Pop. For. Aug. 11. 19.
          
          A letter of the 5th inst. from Colo W. C. Nicholas falls on me like a clap of thunder. in April was twelvemonth he requested me to endorse 2. notes for him of 10,000 D each, with an assurance that he would ask a continuance but for a year. I yeilded with much reluctance strongly manifested in my answer, and a reliance that it’s temporary limit would secure me. that limit being past, I was about writing to remind him of it when I received his letter announcing his misfortune. in that letter he says ‘my means are abundant to pay my debts & leave me a considerable surplus, if my property sells for any thing like it’s value 6. years ago. I will tomorrow convey my property to trustees to secure the payment of my debts, and particularly my endorsers. your engagement for me is of such a character that it imposes on me the strongest obligation to make provision for you. my notes endorsed by you are both in the US. B. the board has promised to renew my notes without any other endorser, in consequence of the conveyance I have made. in this way I think it impossible you can suffer any inconvenience. ample time will be given to ensure the property selling for it’s value.—if I could possibly have foreseen Etc’
          In things of this kind I am so utterly ignorant as not to know what steps I might take to secure myself: but I have written to mr Nicholas that you had been my correspondent and friend for 20. years, and that I would ask the favor of you to act for me, and to avail me of any circumstance which his friendship should suggest to you for my advantage to which request I will add that of your giving me any advice in the case which you think might be of service. I expect daily to be called on by my friend Capt Peyton and am in hopes that by conversation with him I may acquire some information of what can be done.
          I am afraid that my letter of July 28. covering the note for 3000 D to be endorsed by mr Nicholas, did not reach you in  time to be substituted for your own before his endorsement might be refused. I therefore this day inclose to my grandson a note to be indorsed by him and immediately forwarded to you. if the legislature at their next session shall adopt the salutary and just means which the case admits of, it may be hoped that the mischiefs produced by their errors of legislation may be mitigated by a gradual & regulated diminution of the dropsical state of the circulating medium: & that property descending from it’s inflated prices by a like gradual process, may restore the transactions of buying and selling, now entirely suspended, and enable it’s holders to meet their difficulties by moderate sacrifices. the examples of forced sales in this neighborhood, have been from ⅕ to 130 of what the same articles sold for a year ago. it is the interest of the creditor as well as the debtor that no scramble should take place. I salute you affectionately and respectfully.
          
            Th: Jefferson
          
        